 In the Matter of NORTON COAL CORPORATIONandUNITED MINEWORKERS OF AMERICA, DISTRICT #231 AFFILIATED WITH THE C. I. O.and PROGRESSIVE MINE WORKERS OF AMERICA, DISTRICT #5, AFFILI-ATED WITH THE A. F. OF L., PARTY TO THE CONTRACTIn the Matter of NORTON COAL. CORPORATIONandUNITED MINEWORKERS OF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O.Cases Nos.C-1405,and R-1601,,respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch09, 1940On November 13, 1939, the National Labor Relations Board,herein called the Board,issued a Decision, Order, and Direction ofElection in the above-entitled case.'Pursuant to the Direction ofElection an election by secret ballot was conducted on December5, 1939, at Nortonville,and Illsley,Kentucky,under the direction andsupervision of the Regional Director for the Eleventh Region (In-dianapolis,Indiana).On December 15, 1939, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, issued and dulyserved upon the parties an Election Report containing a tally of theballots, his findings,and recommendations.,As to the balloting and its results,the Regional Director reportedas follows :,Total number of employees, alleged eligible-to vote -------------186Total number of ballots cast_______________________________180Totalnuniber of ballots counted____________________________149Total number of ballots cast for United Mine Workers ofAmerica, District No. 23, affiliated with the C. I. 0---------80Totalnumberof ballots cast for Progressive Mine Workers ofAmerica, District No. 5, affiliated with the A. F. of L_______66Total number of ballots cast for neither organization---------3Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________31117 N L R B 56922 N. L. R. B., No. 7.55 56DECISIONS OF NATIONAL LA1OR RELATIONS BOARDThe Regional Director ruled that the 31 employees whose ballots werechallenged were not eligible to vote because they were not regularproduction workers as of November 6, 1939, the pay-roll period des-ignated by the Board in its Direction of Election, but were personsemployed by the Company for temporary construction work, whoseemployment had terminated on or before December 6, 1939.Noneof the parties objected to the Regional Director's ruling that these31 employees were ineligible to vote.We therefore affirm theRegional Director's ruling on these challenged ballots.On December 26, 1939, Norton Coal Corporation, Nortonville, Ken-tucky, herein called the Company, filed its objections to the ElectionReport and an affidavit in support of its objections and requestedthat the election be set aside, that a new election be held, and thatit be permitted to amend its objections thereafter when it had com-pleted an investigation it was then making.The Company objectedto the conduct of the ballot and to the Election Report upon thegrounds,inter alia,that the Board's agents in charge of the electionhad in various ways favored United Mine Workers of America, Dis-trictNo. 23, affiliated with the Congress of Industrial Organizations,herein called the United, and that the United had intimidated andimproperly influenced the Company's employees.On December 28, 1939, the United filed a document captioned "De-murrer, Motion, and Answer to Objections," in which it denied theallegations made by the Company and prayed that the objections beoverruled and that the United be certified as the representative of theCompany's employees.On December 27, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, issued and served upon the parties his Reporton Objections to the Election Report, in which, after investigation,he reported each of the objections made by the Company to be with-out merit and overruled them and recommended that the Company.not be permitted to amend-itsaobjections.'lhe Board has considered the Election Report, the objections, andaffidavit filed by the Company, the answer filed by the United, andthe Report on Objections to Election Report, and finds that the ob-jections filed by the Company do not raise substantial or materialissues `with respect to the conduct of the ballot or the Election Re-port.The Regional Director's rulings with respect to the objectionsare hereby affirmed.The Company's requests that it be permittedto amend its objections and that the election be set aside and a newelection held are hereby denied. NORTON COAL CORPORATION57CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations-Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,of National Labor Relations Board Rules and Regulations-Se-ries2, as amended,IT IS HEREBY CERTIFIED that United Mine Workers of America,District No. 23, affiliated with the Congress of Industrial Organiza-tions, has been designated and selected by a majority of the personsemployed in the mining operations of the Norton Coal Corporation,Nortonville and Illsley, Kentucky, as production employees, excludingsuperintendents,mine foremen, section foremen, room bosses, facebosses, top bosses,, entry bosses, electricians in a supervisory capacity,all other supervisory employees, and "guards" or "watchmen," as theirrepresentative for the purposes of collective bargaining and that pur-suant to Section 9 (a) of the National Labor Relations Act, UnitedMine Workers of America, District No. 23, affiliated with the Con-gress of Industrial Organizations, is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and other con-ditions of employment.